Citation Nr: 1213712	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  05-38 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

N. Kroes, Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2005 and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for a bilateral hearing loss and tinnitus, respectively.  

The Veteran testified at an April 2009 videoconference hearing before Veterans Law Judge K. Parakkal, and at a November 2010 Travel Board hearing at the Muskogee RO before Acting Veterans Law Judge P. Sorisio.  Transcripts of both hearings have been associated with the claims file. 

As noted in the Board's March 2010 remand, there is no evidence in the claims file showing that the Veteran filed a timely substantive appeal with respect to his service connection claim for tinnitus.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2011).  In this regard, when the Veteran presented testimony at the April 2009 hearing, no substantive appeal had been filed as of that date.  In order to have perfected his appeal within the prescribed time limits, the Veteran needed to submit a VA Form 9 or the equivalent within one year of the March 27, 2008 rating decision denying his claim or within 60 days of the September 15, 2008 statement of the case (SOC), whichever was later.  See 38 C.F.R. §§ 20.202, 20.302(b).  As no substantive appeal had been received by March 27, 2009, which was the latest date for the Veteran to submit his substantive appeal, the Board finds that a timely substantive appeal was not filed.  See id.  

At the time of the April 2009 hearing, it was not clear whether the Board would have jurisdiction over the Veteran's tinnitus claim.  Nevertheless, the Board took testimony on this claim in case it later emerged with further development that the Veteran had in fact filed a timely substantive appeal.  In this regard, it was noted that a temporary file at the Muskogee RO which had not yet been associated with the claims file might contain such a substantive appeal.  However, the temporary file, which has since been copied and associated with the main claims file, did not contain a substantive appeal regarding the tinnitus claim.  As the Veteran indicated in an October 2009 statement that he wished to present testimony regarding the Board's jurisdiction over his tinnitus claim, the Board remanded this claim in March 2010 to afford the Veteran such an opportunity.  At this hearing, held in November 2010, the Veteran again presented testimony regarding the merits of his tinnitus claim but did not offer argument as to whether he had filed a timely substantive appeal.  Given the procedural history discussed above and in light of recent case law, the Board finds that although a timely substantive appeal has not been filed, it may still exercise jurisdiction over the Veteran's tinnitus claim for the following reasons. 

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) issued a decision in which it held that a timely filed substantive appeal is not a jurisdictional bar to Board review, and it is thus within the Board's discretion to waive the issue of timeliness or to decline exercising jurisdiction over the claim.  See Percy v. Shinseki, 23 Vet. App. 37, 44-46 (2009).  Because the Veteran has now presented testimony regarding his tinnitus claim at two Board hearings, and because the Veteran may well have thought that in appealing his claim for hearing loss-as well as a number of other claims which are no longer at issue-he had also perfected an appeal as to the tinnitus claim, the Board finds that there is good cause to waive the issue of timeliness due to what understandably may have been a confusing process.  See id.  Thus, the requirement that the Veteran file a timely substantive appeal is waived and the Board will exercise jurisdiction over the Veteran's tinnitus claim.  Id. 

As noted above, in March 2010 the Board remanded these claims for further development.  The claims were returned to the Board and then denied by the Board in February 2011.  The Veteran appealed this decision.  In July 2011, the Court granted the Appellee's Unilateral Motion for Remand and the claim has once again been returned to the Board.  

The appeal is REMANDED to the VARO.  VA will notify the Veteran if further action is required.

REMAND

The Veteran has had two hearings on these issues, each with a different Veterans Law Judge.  In February 2011, these claims were denied by a Board panel consisting of the two Veterans Law Judges who held hearings with the Veteran and a third Veterans Law Judge who had not held a hearing with the Veteran.  The Veteran appealed this decision.  Subsequent to the Board's February 2011 decision, the Court issued Arneson v. Shinseki, 24 Vet. App. 379 (2011), which held that where a claimant requests a Board hearing that hearing must be "before all the Board members who will ultimately decide his appeal."  Id. at 386.  In light of the holding in Arneson, VA entered an Appellee's Unilateral Motion for Remand which was granted by the Court in July 2011.  The case was then returned to the Board.  

In February 2012, the Veteran was sent a letter asking him if he wanted to appear at another hearing before a third Veterans Law Judge who would be assigned to decide the appeal along with the other Veterans Law Judges who previously held hearings with him on these issues.  In a March 2012 letter, the Veteran's attorney requested a videoconference hearing at the RO on his behalf.  

It is noted that in Arneson the Court explained that in cases such as this, where the claimant is assigned to a Board panel in a piecemeal fashion due to having multiple hearings before different Veterans Law Judges, the claimant might not be afforded a hearing before every panel member at the same time, but must be afforded the opportunity for a hearing before each member of the panel that would ultimately decide his case.  Id.  Here, the Veteran has had a hearing before two of the panel members deciding his claim and has requested a videoconference hearing before a third panel member.  Videoconference hearings are scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the Muskogee, Oklahoma RO in accordance with the usual procedures.  The Veteran and his attorney should be notified of the time and place to report for the hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



